Judge WEBB
dissenting.
I dissent from the majority. The majority states that G.S. 15A-1445, G.S. 15A-1448(a)(l), and G.S. 15A-979 must be read together, which requires the prosecutor within ten days of an order suppressing testimony to file a certificate to the judge who granted the motion stating the appeal is not taken for the purpose of delay and the evidence is essential to the case. I do not so read these statutes together or singly. G.S. 15A-1448(a)(l) provides an appeal must be taken within ten days. This was done. G.S. 15A-979 requires the prosecutor’s certificate must be filed. This was done. I would hold this Court should entertain the appeal.
I also believe the order of the superior court should be reversed because the findings of fact are not supported by the evidence. Among the facts found by the court was the following:
“That although she struggled with the individual in her bedroom, she was unable to recognize the face of the individual to the point of making an identification of the face.”
The only testimony on this finding of fact was as follows:
“Q. Did you recognize him at that time?
A. Not when he grabbed me but when he first came in the room and I saw him.
Q. You recognized him when?
A. When he first came in the room.”
*635I believe the evidence is to the effect that the witness had recognized the defendant before she struggled with him and not that she could not recognize him when they were struggling as found by the court.
The court also found as a fact that the witness’s identification was based upon a name given to her by her brother. As I read her testimony, the witness testified she recognized the defendant as being a man she had seen in the neighborhood and when she told her brother who the intruder was, her brother told the witness the name of the defendant. This is the only evidence as to this finding of fact and it does not support the fact found in superior court.
The suppression of the witness’s identification testimony was based on these two findings of fact which I do not believe were supported by the evidence. I would reverse and remand for another hearing on the State’s appeal. I vote with the majority on the defendant’s appeal.